Citation Nr: 1110009	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability characterized by vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the Veteran requested a hearing before a member of the Board.  Such a hearing was scheduled for January 2011; however, he failed to appear on the scheduled date, and has thus far failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010) due to the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a disability characterized by vertigo.  The Board notes service connection has been granted for both bilateral hearing loss and tinnitus, and VA has conceded acoustic trauma during the Veteran's military service as a member of the Air Force.  His service treatment records are not available, and are presumed to have been destroyed as the result of a 1973 fire at the National Personnel Records Center (NPRC).  In cases where the service treatment records are presumed destroyed, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the course of the Veteran's appeal, he was afforded a VA audiological examination in October 2008, and a history of military noise exposure from "aircraft, howitzers, and gunfire" was noted at that time.  The examiner offered an opinion linking the Veteran's current bilateral hearing loss and tinnitus to military service; however, the examiner did not comment regarding the etiology of the Veteran's vertigo, other than to note his history of occasional lightheadedness, without nausea or vomiting.  A history of prior myocardial infarction, with pacemaker placement and occasional syncope, was also noted.  

As military noise exposure, with resultant bilateral hearing loss and tinnitus, has been conceded in the present case, the Board finds additional medical development is required to determine if an etiological link exists between any in-service acoustic trauma and a current disability resulting in vertigo.  VA must also consider whether the Veteran's service-connected hearing loss and/or tinnitus have caused or aggravated a disability characterized by vertigo.  See 38 C.F.R. § 3.310; Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the presence and etiology of any current disability characterized by vertigo.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After examining the Veteran and reviewing his medical history, the examiner should state whether it is at least as likely as not that the Veteran exhibits any current audiological or neurological disability resulting in vertigo.  For any disability identified, the examiner should state whether it is at least as likely as not that such a disability had its onset during active military service.  The examiner must also state whether any current vertigo disability is at least as likely as not due to or the result of the Veteran's service-connected hearing loss and/or tinnitus.  The examiner should provide a complete rationale for all conclusions reached. If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, the examiner is asked to discuss why such an opinion is not possible.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

